Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 05/24/2021 is acknowledged.  Applicant provides no evidence that a substantive search may be performed on the independent inventions without putting an undue burden on the Examiner.  The burden on the Examiner has been established by establishing a separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (see MPEP 808.02).
The requirement is still deemed proper and is therefore made FINAL.

             Claims 1-8 are pending.
	  Claims 9-20 are withdrawn.

Drawings
The drawings filed on 04/23/2019 are accepted.	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
 	generating an ordered data structure that comprises respective identifications of a group of nodes granted a shared lock for a data file, wherein the group of nodes comprises a node having a respective identification of the respective identifications; and
 	based on a determination that a checkpoint function associated with the shared lock has completed at a node of the group of nodes, removing the respective identification of the node from the ordered data structure.”
Claim 1 recites the limitation of “a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “executable instructions” in the context of this claim encompasses the user manually provide an instruction.  Similarly, the limitation of generating an ordered data structure that comprises respective identifications of a group of nodes granted a shared lock for a data file, wherein the group of nodes comprises a node having a respective identification of the respective identifications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generating” in the context of this claim encompasses the user manually create an information.   Also Similarly, the limitation of based on a determination that a checkpoint function associated with the shared lock has completed at a node of the group of nodes, removing the respective identification of the node from the ordered data structure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determination” in the context of this claim encompasses the user manually determine writing limited.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a processor and a memory perform the generating, determination steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
generating, determination steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “determining and removing…”. The claim language provides only further access request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “facilitating access to the data file…”. The claim language provides only further access to the data/files which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 3 and includes all the limitations of claims 3 and 1. Claim 4 recites “shared lock request from the second nodes….”. The claim language provides only further share lock request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “sending a first checkpoint…determination…”. The claim language provides only further sending a request and determining the request and write limited which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 3 and includes all the limitations of claims 5 and 1. Claim 6 recites “sending a checkpoint and determination”. The claim language provides only further sending a request and determining the request and write limited which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “the shared lock is a checkpoint…”. The claim language provides only further checkpoint the request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “group of node are nodes arranged in a distributed…”. The claim language provides only further grouping/arranging information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Accordingly, the claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the language of “a node having a respective identification of the respective identification”.  However, these language are unclear, whether a respective identification of the respective identification is node identification/metadata that identify a folder/node in the tree structure. This in claim also disclose “removing the respective identification of the node from the ordered data structure”, it is also unclear wherein removing the respective identification of the node from the ordered data structure is completely remove the metadata of the node or remove/change/update the node identification.
See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US PGPUB 2017/0329541, hereinafter Hayasaka), in view of Cargille et al. (US PGPUB 2011/030749, hereinafter Hayasaka).
As per as claim 1, Hayasaka discloses:
A system, comprising:
 	 a processor (Hayasaka, e.g., [0099], “processor, CPU”); and
 	a memory that stores executable instructions that, when executed by the processor (Hayasaka, e.g., [0099], “processor, CPC and a memory), facilitate performance of operations, comprising:
 	generating an ordered data structure that comprises respective identifications of a group of nodes granted a shared lock for a data file, wherein the group of nodes comprises a node having a respective identification of the respective identifications ((Hayasaka, e.g., 3A and 9A, associating with texts description,  [0087-0089], [0368-0369], “…a structure of files and directories (folders) stored in a file storage system…file systems are typically managed using a number of virtual storage constructs, and in exemplary embodiments, file systems are managed using a hierarchy of virtual storage constructs referred to as ranges, stripesets, and spans…”) and (Hayasaka, e.g., [169-0174], “…Pointers of indirect nodes may, for example, point to other indirect nodes of a lower generation (tree level) or to direct nodes (also referred to as "leaf nodes" of a leaf tree level). Direct nodes are metadata nodes that include pointers pointing to data blocks including the actual data of the corresponding data object…”) (identification point to each node) and further see [0137-146] for group files access); and
 	based on a determination that a checkpoint function associated with the shared lock has completed at a node of the group of nodes, removing the respective identification of the node from the ordered data structure (Hayasaka, e.g., [0010-16], [0026-0028], “…writing modified metadata nodes of the first group to the one or more storage devices is preferably controlled on the basis of taking a first-type of checkpoint… taking a new first-type checkpoint (and preferably writing metadata nodes of the first group which have been modified in a previous first-type checkpoint to the one or more storage devices upon taking the new first-type checkpoint), is preferably performed more frequent than taking a new second-type checkpoint (and preferably writing metadata nodes of the second group which have been modified in a previous second-type checkpoint to the one or more storage devices upon taking the new second-type checkpoint)…”) (the examiner asserts that modify the metadata of nodes = removing the identification of the node from the ordered data structure).
But to make records clearer regarding to the language of “removing the identification of the node from the ordered data structure”.
	However Cargille, in an analogous art, discloses “removing the identification of the node from the ordered data structure” (Cargille, e.g., [0034], [0036-0038], “…Data may be organized into different types of data structures including simple data types such as numbers, letters, and the like, hierarchical, linked, or other related data types, data structures that include multiple other data structures or simple data types… receive requests to access… involved in creating, deleting, or updating data...” and further see [0049] for modify the pointers of the objects). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed 

As per as claim 2, the combination of Cargille and Hayasaka disclose:
The system of claim 1, wherein the respective identification of the node is a first identification of a first node, wherein the respective identifications of the group of nodes further comprise a second identification of a second node of the group of nodes, and a third identification of a third node of the group of nodes, and wherein the operations further comprise:
 	determining that the first identification, the second identification, and the third identification have been removed from the ordered data structure (Hayasaka, e.g., [0010-16], [0026-0028], [0368-0369], “…writing modified metadata nodes of the first group to the one or more storage devices is preferably controlled on the basis of taking a first-type of checkpoint… taking a new first-type checkpoint (and preferably writing metadata nodes of the first group which have been modified in a previous first-type checkpoint to the one or more storage devices upon taking the new first-type checkpoint), is preferably performed more frequent than taking a new second-type checkpoint (and preferably writing metadata nodes of the second group which have been modified in a previous second-type checkpoint to the one or more storage devices upon taking the new second-type checkpoint)…”); and
 	removing the ordered data structure from a group of ordered data structures, wherein the group of ordered data structures are utilized to track shared locks between checkpoint calls (Hayasaka, e.g., [0010-16], [0026-0028]) and (Cargille, e.g., [0034], [0036-0038]) .

As per as claim 3, the combination of Cargille and Hayasaka disclose:
The system of claim 1, wherein the group of nodes is a first group of nodes comprising first nodes, and wherein the operations further comprise:
 	facilitating access to the data file for a second group of nodes comprising second nodes based on receipt of respective shared lock requests from the second nodes (Hayasaka, e.g., [0137-0146] disclose access to the data file for different level of tree) and further see (Cargille, e.g., [0035-0037] for access level to appropriate file/folder or director).

As per as claim 4, the combination of Cargille and Hayasaka disclose:
The system of claim 3, wherein the respective shared lock requests from the second nodes do not block completion of a checkpoint call associated with the first group of nodes (Hayasaka, e.g., [0010-16], [0026-0028]).

As per as claim 5, the combination of Cargille and Hayasaka disclose:
The system of claim 1, wherein the determination is a first determination, wherein the checkpoint function is a first checkpoint function, wherein the respective identification of the node is a first identification of a first node, and wherein the operations further comprise:
 	sending a first checkpoint function call to a second node of the group of nodes and at least a third node of the group of nodes (Hayasaka, e.g., [0010-16], [0026-0028]); and
 	based on a second determination that a second checkpoint function associated with the shared lock has completed at the second node of the group of nodes, removing a second identification of the second node from the ordered data structure (Hayasaka, e.g., [0010-16], [0026-0028], “…writing modified metadata nodes of the first group to the one or more storage devices is preferably controlled on the basis of taking a first-type of checkpoint… taking a new first-type checkpoint (and preferably writing metadata nodes of the first group which have been modified in a previous first-type checkpoint to the one or more storage devices upon taking the new first-type checkpoint), is preferably performed more frequent than taking a new second-type checkpoint (and preferably writing metadata nodes of the second group which have been modified in a previous second-type checkpoint to the one or more storage devices upon taking the new second-type checkpoint)…”) and (Cargille, e.g., [0034], [0036-0038]).

As per as claim 6, the combination of Cargille and Hayasaka disclose:
The system of claim 5, wherein the operations further comprise: 
 	sending a second checkpoint function call to the third node (Hayasaka, e.g., [0010-16], [0026-0028]); and
 	based on a third determination that a third checkpoint function associated with the shared lock has completed at the third node of the group of nodes, rendering the ordered data structure as an empty data structure based on removing a third identification of the third node from the ordered data structure (Hayasaka, e.g., [0010-0016], [0026-0028]) and (Cargille, e.g., [0034], [0036-0038]).

As per as claim 7, the combination of Cargille and Hayasaka disclose:
The system of claim 1, wherein the shared lock is a checkpoint application program interface (Hayasaka, e.g., [0010-0016], [0026-0028] for checkpoint and [0093-0094] for application program interface).

As per as claim 8, the combination of Cargille and Hayasaka disclose:
The system of claim 1, wherein the group of nodes are nodes arranged in a distributed computing hierarchy (Hayasake, e.g., [0274], [0317] and [0328] disclose arrange files/data in tree levels, and see [0368-00369]).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to managing lock resources in distributed file system.


Richard also teaches group of nodes that construction under of checkpoint ([0051], [0056-0058]). 
Richard further teaches access to the cluster of files ([0120])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163